NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CYNTHIA S. WILLS,                               No.    19-17001

                Plaintiff-Appellant,            D.C. No. 5:19-cv-01819-NC

 v.
                                                MEMORANDUM*
FIRST REPUBLIC BANK,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Northern District of California
                Nathanael M. Cousins, Magistrate Judge, Presiding

                           Submitted February 7, 2022**
                             San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

      Cynthia Wills appeals the district court’s order dismissing with prejudice the

breach-of-contract and negligent infliction of emotional distress (NIED) claims


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
raised in her first amended complaint against First Republic Bank pursuant to

Federal Rule of Civil Procedure 12(b)(6).1 We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s order granting a motion to dismiss

under Rule 12(b)(6), Judd v. Weinstein, 967 F.3d 952, 955 (9th Cir. 2020), and

review for abuse of discretion the court’s decision to dismiss Wills’s claims with

prejudice, Chappel v. Lab’y Corp. of Am., 232 F.3d 719, 725 (9th Cir. 2000). We

affirm.

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A plausible claim requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation,” and “a formulaic recitation of the

elements of a cause of action will not do.” Id. at 678 (quoting Twombly, 550 U.S. at

555). Likewise, conclusory allegations and unreasonable inferences will not defeat

a motion to dismiss. Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007).

      To plead a breach-of-contract claim under California law, Wills was required

to allege facts supporting: “(1) the existence of the contract, (2) plaintiff’s

performance or excuse for nonperformance, (3) defendant’s breach, and (4) the



1
 All parties to this case consented to proceed before a magistrate judge pursuant to
28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

                                          2
resulting damages to the plaintiff.” Oasis W. Realty, LLC v. Goldman, 250 P.3d

1115, 1121 (Cal. 2011). To plead an NIED claim under California law, Wills must

allege facts supporting: (1) a duty of care owed to her by First Republic Bank, (2) a

breach of that duty by First Republic Bank, (3) that First Republic Bank’s breach

caused her injury, and (4) damages. Wells Fargo Bank, N.A. v. Renz, 795 F. Supp.

2d 898, 924–25 (N.D. Cal. 2011) (citing Ileto v. Glock, Inc., 349 F.3d 1191, 1203

(9th Cir. 2003)). Wills did not plead facts to support all the elements of either claim.

Instead, Wills did what Twombly and Iqbal forbid: she recited the elements of

breach-of-contract and negligence and concluded that First Republic harmed her,

without providing supporting factual allegations. Accordingly, the district court did

not err by dismissing her claims.

      The district court did not abuse its discretion by dismissing Wills’s claims

with prejudice. The district court’s discretion to deny leave to amend is particularly

broad where the plaintiff has previously filed an amended complaint. Chodos v. W.

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002). Before dismissing Wills’s claims

with prejudice, the district court allowed her to file an amended complaint and

provided her “with notice of the deficiencies in [her] complaint in order to ensure

that” Wills would use “the opportunity to amend effectively.” See Akhtar v. Mesa,

698 F.3d 1202, 1212 (9th Cir. 2012). Wills did not address the deficiencies in her

complaint despite the district court’s step-by-step guidance. We cannot say the court


                                           3
abused its discretion in then dismissing the amended complaint with prejudice. See

Chinatown Neighborhood Ass’n v. Harris, 794 F.3d 1136, 1144 (9th Cir. 2015).

      AFFIRMED.




                                        4